Title: From George Washington to Josiah Watson, 15 December 1786
From: Washington, George
To: Watson, Josiah



Sir,
Mount Vernon 15th Decr 1786.

I am exceedingly anxious, to bring the Administration of Colo. Colvill’s Estate to a close. To do this, & to discharge some claims on it, (one of which is very pressing) it is become indispensably necessary that the Bond in which you are joined with the late Major Moody, should be paid off. I persuade myself there will be no further delay in doing it when the indulgencies which have already been given, & when the circumstances attending this transaction are, moreover, recurred to. Tho’ Majr Moody stands foremost in the Bond, he was not at the time it

was taken, nor has he at any period since been considered as the principal. It will be remembered, I am certain, that I was assured on that occasion, (tho’ a credit of twelve months was given) the Bond should not remain unpaid so long: five years have since elapsed. More than a year ago when application, thro’ Mr Lund Washington, was made for this money, he was referred, as he informed me, to the heir or Executor of the deceased Mr Moody; but under the circumstances of this case, I beg leave to add that I must look to you for payment. I would have waited yet longer in expectation of having this money tendered to me, but for the reasons above; & which I pray you to receive as the apology for my being so urgent & so explicit now. With esteem, I am Sir &c.

G: Washington


P.S. If it is convenient to you, the price of the redemptioners, & the cost of the Osnabrigs may go in payment; if it is not, I will send you the money. In  last the son of Mr Moody paid me £.

